In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00246-CV

IN RE: A PURPORTED LIEN OR CLAIM             §   On Appeal from the 17th District Court
AGAINST 1124 N. KNOWLES DR.,
SAGINAW, TEXAS, 76179                        §   of Tarrant County (017-318127-20)

                                             §   April 8, 2021

                                             §   Memorandum Opinion by Justice Walker

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

       It is further ordered that appellant Adelina Estrada shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker